Order entered May 1, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01350-CR

                           DONALD RAY MCKINNEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-47067-Y

                                           ORDER
       On March 24, 2015, this Court adopted the trial court’s finding that appellant is indigent

for record purposes and is entitled to proceed without payment for the reporter’s record. We

ordered court reporters Sharon Hazlewood and Melva Key to coordinate to file the complete

reporter’s record by May 1, 2015. The Court now has before it correspondence from Ms. Key

stating that she has completed her portion of the reporter’s record. She states, however, that Ms.

Hazlewood stated “she has not been paid for the record.” Ms. Key sought direction on how to

proceed with filing the record.

       Because appellant is indigent for purposes of the reporter’s record, Ms. Hazlewood

cannot withhold preparing or filing the record pending “payment.” Accordingly, this is the

ORDER of the Court.
        We ORDER Melva Key, by MAY 4, 2015, to deliver her portion of the reporter’s record

to Sharon Hazlewood for inclusion in the complete record, and to provide this Court, by May 6,

2015, with written verification that she has delivered her portion of the record to Sharon

Hazlewood.

        We ORDER Sharon Hazlewood to file, by 4:00 p.m. on MONDAY, MAY 11, 2015, the

complete reporter’s record, including a Master Index and all exhibits, in this appeal. If the

complete reporter’s record is not filed by the date and time specified, the Court will utilize the

available remedies, including referring Ms. Hazlewood to the Texas Court Reporter’s

Certification Board and ordering that she surrender her notes to the trial court for delivery to

another court reporter to transcribe.

        We further ORDER that Sharon Hazlewood not sit as a court reporter until she has filed

the complete record, including a proper Master Index and all exhibits, in this appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, court reporter; Melva Key,

court reporter, and to counsel for all parties.



                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE